                                          Case 3:19-cv-07655-EMC Document 87 Filed 08/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA TAVRES,                                      Case No. 19-cv-07655-EMC
                                   8                      Plaintiff,
                                                                                              ORDER RE STATUS REPORT
                                   9               v.
                                                                                              Docket No. 86
                                  10     BARNES & NOBLE, INC.,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the status report filed by the parties at Docket No. 86. Having

                                  14   reviewed such, the Court hereby orders as follows.

                                  15          1.        With respect to the reopening of Ms. Tavres’s deposition, B&N may depose Ms.

                                  16                    Tavres for up to two (2) hours.

                                  17          2.        Regarding the testimony of Dr. Gelbach (now that Ms. Tavres is dropping her

                                  18                    disparate impact claim), the Court finds that it is conditionally relevant. Dr.

                                  19                    Gelbach’s testimony regarding a disparate impact is relevant to the disparate

                                  20                    treatment claim only if Ms. Tavres can show that the disparate impact is connected

                                  21                    to the decisionmakers who allegedly had the discriminatory intent. At trial, Ms.

                                  22                    Tavres will have to lay a predicate tying the disparate impact to the alleged

                                  23                    discriminators in order for Mr. Gelbach’s testimony to be admissible, whether

                                  24                    under Rule 402 and/or Rule 403.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 4, 2021

                                  27                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  28                                                       United States District Judge
